People v Blocker (2021 NY Slip Op 04334)





People v Blocker


2021 NY Slip Op 04334


Decided on July 9, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2021

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, LINDLEY, AND DEJOSEPH, JJ. (Filed July 9, 2021.)


MOTION NO. (491/15) KA 11-00315.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vMARLO J. BLOCKER, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.